Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Brandon Brown, Appellant                              Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 15F0579-
 No. 06-16-00047-CR         v.                         202). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Brandon Brown, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MAY 24, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk